                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                          Senior District Judge Marcia S. Krieger

Civil Action No. 18-cv-02118-MSK-KLM

KACEM M. ANDALIB,

       Plaintiff,

v.

JBS USA, LLC,
RIGO MENDIOLA, and
ANTHONY RICKOFF,

      Defendants.
______________________________________________________________________________

       OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
                             MOTION TO DISMISS
______________________________________________________________________________

       THIS MATTER comes before the Court pursuant to the Defendants’ Motion to Dismiss

(# 12), Mr. Andalib’s response (# 21), and the Defendants’ reply (# 23).

                                            FACTS

       Mr. Andalib’s 41-page Complaint (# 2) is lengthy and contains a considerable amount of

detail and argument, but its pertinent allegations can be succinctly summarized. Mr. Andalib,

who is of Moroccan national origin and an adherent of Islam, was hired by Defendant JBS USA

(“JBS”) in October 2014 to work in JBS’ beef processing plant in Greely, Colorado. Mr.

Andalib was soon promoted to the position of HR Supervisor.

       In or about April 2017, JBS hired Defendant Anthony Rickoff as a trainer in the HR

department. Shortly thereafter, during a discussion about the Trump administration’s newly-

enacted ban on Muslim immigration to the United States, Mr. Rickoff stated to Mr. Andalib that

                                                1
“it’s all your fault, you freaking terrorists,” apparently referring to Mr. Andalib’s ancestry,

Moroccan national origin, and/or Islamic faith. Mr. Andalib complained about Mr. Rickoff’s

comment to Defendant Rigo Mendiola, JBS’ HR Director. Mr. Mendiola told Mr. Rickoff about

Mr. Andalib’s complaint, but otherwise took no action to investigate or redress the situation.

       A few days later, JBS accepted applications for an open HR Manager position. Mr.

Andalib applied, but Mr. Mendiola instead gave the position to Mr. Rickoff, making him Mr.

Andalib’s direct supervisor. Mr. Rickoff began treating Mr. Andalib less-favorably than he

treated white and non-Muslim colleagues by “ordering him around, dismissing and denigrating

his accomplishments while praising his colleagues, keeping him out of the loop on important

information[,] and setting him up for failure.”

       In October 2017, an employee from the Fleshers Department at JBS came to the HR

office on a personnel matter. At the conclusion of that matter, Mr. Rickoff, mistakenly believing

that the employee worked in the Fabrication Department, called a Fabrication Department

supervisor to escort the employee back to that department. Mr. Andalib attempted to correct Mr.

Rickoff’s mistake, but Mr. Rickoff ignored him. Later, when it became clear that the employee

had been sent to the wrong department, Mr. Rickoff wrote an e-mail to Mr. Mendiola and others,

falsely blaming Mr. Andalib for the mistake. Mr. Andalib wrote to Mr. Mendiola, again

complaining about the “terrorist” comment and Mr. Rickoff’s discrimination against him. Mr.

Mendiola did not investigate the matter, but simply referred it to JBS’ Compliance Department.

Although the Compliance Department interviewed Mr. Andalib about his complaint, JBS

apparently took no further action.

       Thereafter, Mr. Mendiola treated Mr. Andalib less-favorably than other HR employees,

refusing his request for issuance of a laptop that was routinely approved for other employees and
                                                  2
rejecting Mr. Andalib’s request to participate in training programs. In early 2018, Mr. Mendiola

informed Mr. Andalib that, unlike other HR employees, he would not be awarded the annual

bonus for 2017. Mr. Mendiola also issued Mr. Andalib a disciplinary notice for poor

performance.

       During this period, Mr. Rickoff instructed HR employees to move Mr. Andalib’s files

and belongings to a desk at the back of the office. Mr. Rickoff criticized Mr. Andalib for using

the bathroom. Mr. Andalib again complained to Mr. Mendiola about Mr. Rickoff’s treatment of

him, but nothing was done. Some time later, Mr. Rickoff directed the termination of a Muslim

employee of Somali origin. Mr. Andalib asked why the employee was being terminated, and Mr.

Rickoff replied that “I’m doing my share of making America great again.” Mr. Andalib

understood this comment to reflect that Mr. Rickoff was terminating the employee because of the

employee’s race, religion, and/or national origin. On another occasion, Mr. Andalib and a fellow

Moroccan employee were speaking to one another in their native language when Mr. Rickoff

passed by. Mr. Rickoff stated “if you’re going to speak that blah-blah-blah, speak it in Africa.”

       In April 2018, Mr. Mendiola and Mr. Rickoff each instructed Mr. Andalib to go to the

Fabrication Office to investigate a matter involving an employee. When Mr. Andalib arrived,

Mr. Rickoff was already there, apparently conducting the investigation. Mr. Rickoff instructed

Mr. Andalib to leave the room. Mr. Andalib protested, stating that Mr. Mendiola specifically

directed him to conduct the investigation.1 Mr. Rickoff and the other HR representatives that

were present then left the room to have a discussion outside. Mr. Rickoff returned shortly

thereafter, falsely accusing Mr. Andalib of closing and locking the office door behind them and


1
        Ultimately, it turned out that the investigation Mr. Andalib was to conduct involved a
different employee, although Mr. Rickoff never advised Mr. Andalib of this fact.
                                                3
of raising his voice. On April 6, 2018, JBS suspended Mr. Andalib pending an investigation into

the event, and on April 11, 2018, JBS terminated Mr. Andalib’s employment.

       Based on these facts, Mr. Andalib asserts five causes of action: (i) a claim under Title

VII, 42 U.S.C. § 2000e et seq., asserting that JBS discriminated against him based on his “race,

color, ethnicity, ancestry and/or alienage,” national origin and religion, and further that JBS also

allowed the creation of a hostile working environment based on these same characteristics; (ii) a

claim against all three Defendants under 42 U.S.C. § 1981 and/or § 1983, in that the Defendants

discriminated against Mr. Andalib on the basis of his “race, color ethnicity, ancestry and/or

alienage”; (iii) a claim under Title VII that JBS retaliated against Mr. Andalib for having

complained of discrimination, through the creation of a hostile environment, the refusal to

promote him to HR Manager, and ultimately terminating him; (iv) a retaliation claim under 42

U.S.C. § 1981, asserted against all Defendants, based on similar facts; (v) a tort claim sounding

in outrageous conduct, presumably under Colorado common law, against Mr. Rickoff for

referring to Mr. Andalib as a “terrorist” (and perhaps arising out of the remaining conduct

discussed above by Mr. Rickoff) and against JBS vicariously for Mr. Rickoff’s action.

       The Defendants move (# 12) to dismiss some of Mr. Andalib’s claims, arguing: (i) Mr.

Andalib failed to exhaust his administrative remedies regarding any claims of disparate treatment

or hostile environment, insofar as he failed to include such allegations in his EEOC charge; (ii)

Mr. Andalib’s Section 1983 claim fails because he does not and cannot assert that the Defendants

were state actors; (iii) Mr. Andalib’s retaliation claim should be limited to his April 2017

complaint to Mr. Mendiola about Mr. Rickoff’s “terrorist” comment, and similarly should be

limited to the adverse actions of non-promotion and termination, as those are the only actions

referenced in his EEOC charge; (iv) that Mr. Andalib’s retaliation claim fails to state a claim
                                                  4
under Fed. R. Civ. P. 12(b)(6) because he has not adequately alleged a causal connection

between his protected conduct and adverse actions; and (v) Mr. Andalib’s outrageous conduct

claim fails to allege sufficiently outrageous conduct.

                                           ANALYSIS

       A. Title VII claims

               1. Exhaustion

       Claims of employment discrimination and retaliation under Title VII are subject to pre-

suit exhaustion requirements, such that a plaintiff generally may not bring Title VII claims that

were not part of a timely-filed EEOC charge.2 Lincoln v. BNSF Railway Co., 900 F.3d 1166,

1181 (10th Cir. 2018). Moreover, each discrete act of discrimination or retaliation must be

specifically raised and exhausted in a charge. Id.

       There are limited exceptions to the exhaustion requirement. When an EEOC charge does

not specifically describe a particular claim, a court may nevertheless deem the claim exhausted if

the court is convinced that the claim in question is one that would reasonably fall within the

scope of the EEOC’s investigation into the claims actually included in the charge. Jones v.

Needham, 856 F.3d 1284, 1290 (10th Cir. 2017). In considering this exception, the court must

be mindful that EEOC charges are not drafted by attorneys and thus should be given a liberal



2
        The 10th Circuit recently clarified that a failure to exhaust is not a jurisdictional defect,
but rather, an affirmative defense that can be raised or waived by a defendant employer. Lincoln,
900 F.3d at 1185. Thus, JBS’ motion attacking Mr. Andalib’s claims as unexhausted should
have been brought as motion for judgment on the pleadings under Fed. R. Civ. P. 12(c) after JBS
answered and raised the defense of failure to exhaust, rather than as a pre-Answer motion under
Fed. R. Civ. P. 12(b)(6). However, because Mr. Andalib is fully apprised of the basis for JBS’
motion and because the standards under Rule 12(b)(6) and 12(c) are effectively the same, the
Court will simply treat JBS’ defense as being properly raised and presented under Rule 12(c)
here.
                                                 5
construction. Smith v. Cheyenne Retirement Investors, L.P., 904 F.3d 1159, 1166 (10th Cir.

2018). The determination of what an EEOC investigation into a charge would encompass is

necessarily a fact-specific one. Id. at 1165 n. 2.

        The charge form completed by Mr. Andalib contains a number of boxes under the

heading “Discrimination based on:.” For example, there are boxes for “race,” “color,” “sex,”

“religion,” and so on. Mr. Andalib’s charge checks only the “retaliation” box. The narrative

portion of his charge reads, in its entirety:

                My employment with the above named Respondent began in
                October 2014. Around April-May 2017, I complained to my boss
                (HR Director) about religious discrimination at work. He took no
                action in response to my complaint. Instead, he retaliated by not
                selecting me for promotion to HR Manager in July 2017. He
                denied my bonus in March 2018 and placed me on indefinite
                suspension on April 6, 201[8]. He terminated my employment on
                April 11, 2018 without giving an explanation.

                I believe I have been retaliated against for complaining against a
                manager’s hate speech against Muslims, in violation of Title VII of
                the Civil Rights Act of 1964, as amended.

        Mr. Andalib’s claim sufficiently exhausted his retaliation claims based on the events and

actions recited in the narrative. But the charge gives no indication that Mr. Andalib believed that

he was being discriminated against on the basis of his race, color, or national origin (or any of

the other cognates of those characteristics referred to in Mr. Andalib’s Complaint, such as his

“alienage” or “ethnicity”). The boxes relating to those classifications are not checked, the

narrative does not mention Mr. Andalib’s race, color, or national origin, and the narrative does

not describe any indication that such factors influenced any of the adverse actions taken against

Mr. Andalib. Thus, Mr. Andalib’s claims sounding in race or national origin discrimination



                                                     6
under Title VII (whether in the form of disparate treatment or hostile environment) are dismissed

as unexhausted.

       The more difficult question is whether Mr. Andalib’s claims premised upon religious

discrimination are exhausted. Once again, Mr. Andalib did not check the box indicating that he

was complaining that he was discriminated on the basis of religion and the narrative does not

indicate that Mr. Andalib is himself a Muslim. The narrative complains of “religious

discrimination” and “hate speech against Muslims” thus it is fair to assume that an EEOC

investigation into those allegations would entail the investigator asking about the “who” (Mr.

Rickoff), “what” (stated that Muslims were “terrorists”), “where” (at work), “when” (in April

2017), and “why” (because he was biased against Muslims). But the answers to those questions

would not necessarily prompt an investigator to consider that the adverse actions Mr. Andalib

now complains of – non-promotion, denial of a bonus, and suspension/termination – were the

result of religious discrimination. The person who dictated those adverse actions (Mr. Mendiola)

was not the person who engaged in the anti-Muslim speech, and none of Mr. Andalib’s

allegations in the charge suggest that Mr. Mendiola shared Mr. Rickoff’s religious bias. At

worst, the narrative simply suggests that Mr. Mendiola was indifferent to Mr. Andalib’s

complaints, not that he himself discriminated against Mr. Andalib based on his religion.

Accordingly, the Court cannot conclude that claims of religious discrimination on the part of Mr.

Mendiola against Mr. Andalib were reasonably within the scope of any investigation into Mr.

Andalib’s charge. Mr. Andalib’s religious discrimination claims under Title VII are similarly

dismissed as unexhausted.

               2. Sufficiency


                                                7
         JBS moves to dismiss Mr. Andalib’s retaliation claim for failure to state a claim. To state

a Title VII retaliation claim, an employee must allege facts demonstrating a prima facie claim,

showing that: (i) the employee engaged in conduct protected by Title VII, (ii) the employee

suffered an adverse action, and (iii) there is a causal connection between the protected conduct

and the adverse action. Here, JBS challenges Mr. Andalib’s ability to allege a causal connection

between his April 2017 complaint and any of the adverse actions against him.

         Commonly, employees attempt to show the existence of a causal connection by

demonstrating that the adverse action followed closely in time after the protected conduct; the

10th Circuit has held that a six-week gap between the two events might permit an inference of

causation, but a gap of three months would not. In the absence of temporal proximity, an

employee might instead rely on other evidence giving rise to an inference of causation, such as

comments by the decisionmaker reflecting a retaliatory motive. Davis v. BAE Systems

Technology Solutions & Servs., Inc., ___ Fed.Appx. ___, 2019 WL 993269 (10th Cir. Feb. 28,

2019).

         Mr. Andalib’s Complaint alleges that he complained to Mr. Mendiola about Mr.

Rickoff’s “terrorist” remark on or about May 3, 2017. Docket # 2, ¶ 20. He alleges that he

applied for the HR Manager position on May 5, 2017 and that Mr. Mendiola selected Mr.

Rickoff for that position at some point in “approximately July 2017.” Id. ¶ 25, 26. Construed in

the light most favorably to Mr. Andalib, the temporal relationship between his complaint to Mr.

Mendiola and the hiring of Mr. Rickoff might be as short as about two months. The 10th Circuit

has found that a gap of two months between protected conduct and adverse action can suffice to

support a prima facie case of retaliation. Rivera v. Pitt, 44 Fed.Appx. 934, 937 (10th Cir. 2002).

Moreover, given the closeness in time between Mr. Andalib’s protected conduct and his
                                                  8
application for the HR Manager position, it may be possible for Mr. Andalib to show that Mr.

Mendiola quickly decided not to hire Mr. Andalib for the position because of Mr. Andalib’s

recent complaint. Accordingly, Mr. Andalib has stated a sufficient claim for retaliation.

       JBS argues that the Court should nevertheless conclude that the other adverse actions –

the denial of Mr. Andalib’s bonus and his suspension/termination in 2018 – are not temporally

connected to his May 3, 2017 complaint to Mr. Mendiola, and thus the retaliation claim

predicated on those actions should be dismissed. But Mr. Andalib has adequately alleged that he

made multiple complaints of discrimination to Mr. Mendiola after May 2017. The Complaint

refers to another complaint Mr. Andalib made to Mr. Mendiola on October 10, 2017, and yet

another made to Mr. Mendiola at an unspecified time during “the winter of 2017-2018.” Docket

# 2, ¶ 36, 48-50. Mr. Andalib alleges that Mr. Mendiola denied him his 2017 bonus on March 9,

2018 and terminated him on April 11, 2018. Depending on when this “winter” complaint

occurred, it is possible that it was temporally close enough to the denial of a bonus and

termination of Mr. Andalib’s employment to demonstrate a causal connection. JBS is free to

explore the precise timing in discovery and re-raise this argument via summary judgment if

necessary.3

       Accordingly, the Court dismisses all of Mr. Andalib’s Title VII claims except for his

retaliation claim.


3
        The Court rejects JBS’ argument that because Mr. Andalib’s did not recite these
subsequent instances of protected conduct in his EEOC charge, Mr. Andalib may not assert them
now. An EEOC charge is not the equivalent of a complaint and need not recite all pertinent
events with the same specificity. Here, Mr. Andalib sufficiently notified JBS of the nature of his
claim (retaliation) and the particular adverse actions that resulted. The Court cannot conclude
that JBS was somehow prejudiced in its ability to evaluate that charge by Mr. Andalib not
reciting additional instances of protected conduct. See e.g. Perkins v. Federal Fruit & Produce
Co., 945 F.Supp.2d 1225, 1247 (D.Colo. 2013).
                                                 9
       B. Section 1983 claim

       Claims under 42 U.S.C. § 1983 may only be brought against defendants who act “under

color” of state law. Thus, such claims require that the defendant’s actions be “fairly attributable

to the state” before a claim under § 1983 will lie. See Filarsky v. Delia, 566 U.S. 377, 383

(2012). Purely private conduct, no matter how discriminatory or wrongful, is not redressible via

Section 1983. American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999).

       Neither JBS nor the individual Defendants are state actors and any purported Section

1983 claim against them is frivolous. Surprisingly, Mr. Andalib does not simply abandon his

Section 1983 claim in response to the Defendants’ motion; instead, he attempts to rescue it by

arguing, for the first time in his response brief, that “JBS receives government contracts for the

production and supply of beef . . . to both state and government agencies.” This argument fails

for two reasons. First, JBS’ purported contracts with governmental agencies are not alleged

anywhere in the Complaint, leaving the essential element of state action unsupported by well-

pled facts. Second, even if Mr. Andalib’s argument were factually-supported, it would still fail

as a matter of law. Although the Supreme Court has recognized that private actors can take on

the mantle of state action in certain limited circumstances, the mere fact that a private actor

contracts with the state – even a private actor who derives “virtually all” of its income from state

contracts – does not, of itself, suffice to create state action. Rendell-Baker v. Kohn, 457 U.S.

830, 840 (1982) (privately-run school that contracted with state to educate disabled students was

not a state actor for purposes of Title VII claim by discharged teacher). Mr. Andalib’s attempt to

compare his situation to that of Burton v. Wilmington Parking Authority, 365 U.S. 715 (1961),

fails for the very reasons that the Supreme Court distinguished the Burton case in Rendell-Baker:
                                                 10
the private actor in Burton was located on public property, its rent payments directly subsidized

the state building where it was located, and the state specifically profited from the private actor’s

discrimination. See 457 U.S. at 842-43. Mr. Andalib does not argue that he could show that

JBS occupies public property, that it subsidizes governmental functions, and that states actively

profit from its discrimination against Mr. Andalib. Thus, Mr. Andalib’s § 1983 claim is

dismissed under Fed. R. Civ. P. 12(b)(6).

       The Court finds that Mr. Andalib’s arguments in support of a § 1983 claim to be patently

frivolous, and agrees with the Defendants that they should recover reasonable attorney fees they

incurred in defending against that claim. 42 U.S.C. § 1988 (allowing such fees, in the court’s

discretion, to prevailing parties on Section 1983 claims); Hughes v. Rowe, 449 U.S. 5, 14 (1980)

(allowing such fees to be awarded upon a finding that the plaintiff’s claim was “frivolous,

unreasonable, or without foundation”). However, it is essential to strictly limit recovery to fees

to those specifically traceable to the Section 1983 claim, alone. Mr. Andalib’s Complaint

invokes both 42 U.S.C. § 1981 and 42 U.S.C. § 1983 within the same claim, and JBS has not

argued that a § 1981 claim for race discrimination – which does not require state action – is not

cognizable under the facts alleged here. Thus, it may be difficult for JBS to isolate the fees it

incurred in challenging the § 1983 claim itself, but the Court will not attempt to assess that

situation prematurely. Within 14 days of this Order, JBS may submit a motion for attorney fees

that reflects the specific fees that it incurred in moving to dismiss only the § 1983 claim (as

distinct from any other claim). Mr. Andalib will have 7 days from the date that such motion is

filed to respond. The Court will then consider what, if any, fee award is appropriate.

        C. Outrageous conduct


                                                 11
       Finally, the Court turns to Mr. Andalib’s outrageous conduct claim. Under Colorado law,

a plaintiff may recover where he is subjected to “conduct that has been so outrageous in

character and so extreme in degree as to go beyond all possible bounds of decency and to be

regarded as atrocious and utterly intolerable in a civilized community.” Rugg v. McCarty, 476

P.2d 753, 756 (Colo. 1970). Conduct that is simply “unreasonable, unkind, or unfair” does not

suffice. Grandchamp v. United Air Lines, Inc., 854 F.2d 381, 383 (10th Cir. 1988). In

Grandchamp, the 10th Circuit explained that a claim for outrageous conduct does not lie simply

because the plaintiff has colorably alleged a claim that his employment was terminated for

discriminatory reasons prohibited by law. Id. at 385. Rather, it explained that the question of

whether an employee’s termination is sufficiently outrageous turns on the manner in which the

employee is terminated – for example, employees that were subjected to physical assaults in the

course of their termination could assert a claim for outrageous conduct, but employees who were

simply terminated from their jobs and not rehired because of their age could not.

       The Court agrees with Mr. Andalib that, as alleged, Mr. Rickoff’s statements and actions

were juvenile and offensive and that JBS might have violated Title VII by allowing them to

continue. And, as noted above, Mr. Andalib may have a colorable claim for unlawful retaliation.

But the Court cannot say Mr. Rickoff’s words, nor the manner in which Mr. Mendiola

effectuated Mr. Andalib’s termination, rise to the level of outrageousness necessary to support a

tort claim under Colorado law. Accordingly, the Court grants the Defendants’ motion and

dismisses Mr. Andalib’s outrageous conduct claim.




                                                12
                                        CONCLUSION

       For the foregoing reasons, the Defendants’ Motion to Dismiss (# 12) is GRANTED IN

PART and DENIED IN PART. Mr. Andalib’s Title VII retaliation claim against JBS and

§1981 claims race discrimination and retaliation claims against all Defendants will proceed; his

remaining claims are dismissed.

       Dated this 20th day of May, 2019.

                                                    BY THE COURT:




                                                    Marcia S. Krieger
                                                    Senior United States District Judge




                                               13
